Citation Nr: 1755617	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-24 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for periodic limb movement disorder (PLMD), to include as secondary to service-connected obstructive sleep apnea (OSA) or diabetes mellitus, type II (diabetes).


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1980 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2016, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

This case was previously before the Board in August 2017. At that time, the Board remanded the Veteran's claim for service connection for PLMD for further development.


FINDING OF FACT

The Veteran's PLMD did not manifest in service, is not otherwise related to service, and is not caused or aggravated by any service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for PLMD, to include as secondary to service-connected OSA or diabetes, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All service treatment records, VA treatment records, and private medical treatment records identified by the Veteran have been obtained.  Furthermore, the Veteran testified at a Board hearing and a transcript of the hearing is of record.  

The Veteran was also provided with VA examinations in August 2017 and December 2009, and the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection can also be established through application of a statutory presumption for chronic diseases, like organic diseases of the nervous system, which includes PLMD, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is not manifested to a compensable degree within a year of separation of service, then, generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran asserts that his OSA or his diabetes led to his development of PMLD.  It is undisputed that the Veteran has a current diagnosis of PMLD and is currently service-connected for both OSA and diabetes.  As such, the critical question is whether there is a medical nexus establishing a connection between either the Veteran's OSA or his diabetes and his PMLD in order for his secondary service connection claim for PMLD to be granted.

The Veteran underwent a VA examination in December 2009.  The VA examiner determined that the Veteran's PMLD was less likely than not proximately caused by, or a result of, his service-connected diabetes.  The examiner provided a rationale for this opinion, stating that PLMD is a nocturnal movement disorder of unknown cause.  While the examiner noted that PMLD is associated with sleep apnea and with chronic diseases such as diabetes, the examiner stated that whether there is a causal relationship between PLMD and any of these conditions is unknown.  As such, the examiner further stated that there was insufficient evidence to conclude that diabetes caused the Veteran's PMLD at the level of 'at least as likely as not.'

The Veteran testified at an October 2016 Board hearing that his ex-wife had told him he kicked in his sleep while he was in active service.  However, the Veteran was unable to obtain a statement from her on this matter.

In an August 2017 VA examination, the examiner reviewed the Veteran's claims file and opined that PLMD was neither due to nor aggravated by service.  The examiner further explained that the condition was first noted incidentally more than 20 years after discharge and the Veteran's service treatment records suggest no symptoms during service.  The examiner also opined that PLMD was less likely than not secondary to any of the Veteran's service-connected conditions.  He explained that there simply is no physiological basis for such an association.  The medical literature describes PMLD as a neuromuscular disorder of unknown origin.  The examiner could not provide an explanation as to the cause.  The examiner also stated that PLMD was not aggravated by any service-connected conditions because there is no known physiological basis for aggravation.  Further, because PLMD was only noted incidentally on a sleep study decades after discharge, there was no basis for judging whether aggravation was present.

Also of record are VA and private treatment records which contained treatments for sleep disorders.  These records do not contain any medical nexus opinions regarding the Veteran's PLMD.

The Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a PLMD, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's PLMD is related to his service-connected disabilities, the Board has not uncovered any credible medical evidence which supports such a connection and the Veteran lacks the medical expertise to competently determine the etiology of his PLMD.

The 2009 and 2017 VA examiners provided detailed explanations as to why the Veteran's PLMD was not felt to be the result of his service-connected disabilities.  These opinions have not been challenged or undermined by any other medical opinions.  As such, they are given great weight.

The Board concludes that the weight of the evidence is against secondary service connection for PLMD.  As such, service connection on a secondary basis for PLMD is not warranted.

Turning to other theories of service connection, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability, or symptoms of a disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   Here, while the Veteran testified that he felt his PLMD symptoms began in service because his ex-wife would tell him she observed him kicking in his sleep, the Veteran was not able to personally observe himself kicking in his sleep, as he could not be consciously aware of his leg movements while sleeping.  As such, he is not competent to provide testimony as to what his ex-wife observed and his statements on the issue hold no probative value.  The Veteran was not able to obtain a written statement from his ex-wife reporting what she had observed him do in his sleep in service, so the Board finds there is no competent evidence to substantiate this contention.  

As noted, the condition was not actually diagnosed for approximately 16 years after service, and the Veteran's service treatment records do not contain any complaints, treatment, or diagnosis for PMLD.  At his January 1982 separation assessment, PMLD was not noted among the health problems the Veteran was found to have at separation.  The VA examiner likewise concluded that there was no suggestion in service of symptoms of PMLD.  Accordingly, had the restless leg syndrome been present for this time, the Board believes it would have been reported or detected, prior to 2008.  

The Veteran's PMLD was not diagnosed in active service, within one year of active service, and the evidence of record fails to connect it to either an event or injury during his active service or a service connected disability.  Moreover, the Veteran's medical treatment records after his separation show that he was not diagnosed with PMLD until December 2008, approximately sixteen years after leaving active service.  

As such, service connection on a direct basis or presumptive basis is also not warranted.


ORDER

Service connection for PLMD, to include as secondary to OSA or diabetes, is denied.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


